Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT As an independent Certified Public Accountant, I hereby consent to the inclusion of my audit report concerning the amended financial statements of Quadra Projects, Inc. in a filing of that company on Form 10-K/A for the year ended November 30, 2008. /s/ Robert G. Jeffrey Robert G. Jeffrey Wayne, New Jersey 07470 March 4, 2009, except for stock split announced April 16, 2009, as referred to in Note #11 to Financial Statements. CONSENT-USPM/HD
